DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on October 1, 2020, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on October 1, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The rewritten paragraph located at col. 1, lines 4-12 is not amended properly because:
The heading should read “CROSS-REFERENCE TO RELATED [PATENT] APPLICATIONS” (if applicant intends to omit “PATENT”), and it should not be underlined.
In the 3rd line, “U.S.C. §371” should read “U.S.C. § 371”.
In the 4th line, “June” should read “[Jun.] June”.
In the 5th line, “June” should read “[Jun.] June”.

The claim amendments filed on January 8, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. The patent claims are not amended properly because
Claim 1 should have a line break between “and]” (l. 17) and “wherein” (l. 17).
In claim 1, “a” (l. 18) should read “[the] a”.
In claim 15, “on the” (l. 11) should read “on [an] the”.
In claim 15, “a shortest” (l. 20) should read “a radially shortest”.
Claim 15 should have a line break between “and]” (l. 21) and “wherein” (l. 21).
In claim 15, “a” (l. 22) should read “[the] a”.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,566,860 B2, which issued from US Application No. 15/318,219, which was the national stage of International Application No. PCT/KR2015/005941. The “original disclosure” is the disclosure of International Application No. PCT/KR2015/005941 as filed on June 12, 2015. Any subject matter added to the disclosure (including the claims) during either the international stage (i.e., International Application No. PCT/KR2015/005941) or the national stage (i.e., U.S. Application No. 15/318,219) does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Earlier-Concluded Examination
During the earlier examination of Application No. 15/318,219, claims 22 and 36 (later renumbered as patent claims 2 and 16) were added as new claims that each recited “the third grooves at least partially overlap with the first grooves in an axial direction”. See the amendment filed on February 4, 2019. This subject matter was then amended by changing the term “grooves” to “recesses”. See the amendment filed on August 15, 2019.

The original disclosure does not state—with respect to any of the disclosed embodiments—that the third recesses partially overlap with the first recesses “in an axial direction”. The amendments filed on February 4, 2019 and August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter. It appears this subject matter is directed at least to the embodiment of Fig. 8, which is described as having third 

During the earlier examination of Application No. 15/318,219, claim 31 (later renumbered as patent claim 11) was amended to recite “…the upper surface of the…core member partially overlaps with the first recesses in an axial direction”. See the amendment filed on August 15, 2019. This subject matter added to patent claim 11 during the earlier examination constitutes new matter with respect to the original disclosure for the following reasons.

The original disclosure does not state—with respect to any of the disclosed embodiments—that the upper surface of the core member “partially overlaps with” the first recesses “in an axial direction”. The amendment filed on August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter. In Fig. 3 of the drawings, the first recesses 215 (see Fig. 4) in the ring magnet 210 are hidden from view, i.e., are fully covered by, the upper portion 222 (see Figs. 5-6) of the core member 220. Figs. 6-8 also show the upper portion 222 of the core member 220 extending outward beyond the first recesses 215 such that the first recesses 215 are fully covered (i.e., overlapped by) the upper portion 222. Further, the qualifier “in an axial direction” is not understood by the examiner as it relates to the illustrations in Figs. 3 and 6-8. There is no support in the original disclosure for any overlap (or partial overlap) of the upper portion 222 of the core member 220 “in an axial direction”.
 
During the earlier examination of Application No. 15/318,219, claim 32 (later renumbered as patent claim 12) was amended to recite “…the shaft includes [[a]] fourthrecesses disposed on a surface thereof…” See the amendment filed on August 15, 2019. This subject matter added to patent claim 12 during the earlier examination constitutes new matter with respect to the original disclosure for the following reasons.

The original disclosure does not state—with respect to any of the disclosed embodiments—that the shaft 230 includes plural “recesses” on a surface thereof. The amendment filed on August 15, 2019 did not cite any support in the original disclosure for this newly-added subject matter. At col. 7, ll. 30-34, the shaft 230 is described as having “a fixing groove 232 formed on an inner circumferential surface thereof”, the fixing groove 232 being “intermittently or continuously formed”. The fixing groove 232 is shown in Fig. 6 as being located on opposite sides of the cross section of the shaft 230. However, the illustration in Fig. 6 is consistent with a singular circumferential fixing groove 232. There is no clear support in the original disclosure for plural “recesses” disposed on a surface of the shaft 230, as recited in patent claim 12.

For these reasons, the amendments filed in Application No. 15/318,219 on February 4, 2019 and August 15, 2019 violated the prohibition of new matter under 35 USC 132(a).  The inclusion of claims 2, 11, 12 and 16 in the preliminary amendment filed in the instant reissue application on October 1, 2020 violates the prohibition of new matter under 35 USC 251(a).  

Applicant is required to cancel the new matter in the reply to this Office Action.

New Matter Added During Present Examination
The preliminary amendment filed in the instant application on October 1, 2020 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

The rewritten paragraph located at col. 1, lines 4-12 has been amended to include new cross-references to US Patent No. 10,566,860 B2 and US Application No. 15/318,219 and concludes with the phrase “whose entire disclosures are hereby incorporated by reference”. The new incorporation by reference of the entire disclosures of US Patent No. 10,566,860 B2 and US Application No. 15/318,219 constitutes new matter because it was not included in the original patent.

For these reasons, the amendment filed October 1, 2020 violates the prohibition of new matter under 35 USC 132(a) and 35 USC 251(a). 

Applicant is required to cancel the new matter in the reply to this Office Action.

Consent of Assignee
The Consent of Assignee (Form PTO/AIA /53) filed on October 19, 2020 is defective because it fails to include the title of the person signing for the assignee. Since this information has not been supplied, the Consent of Assignee is not signed by a person(s) identified as having the authority or the apparent authority to sign on behalf of the assignee. As explained in MPEP 325, a party signing on behalf of the assignee must be one of:
A person in the organization having apparent authority to sign on behalf of the organization. An officer (chief executive officer, president, vice-president, secretary, treasurer) or the chairman of the board of directors is presumed to have authority to sign. In foreign countries, a person who holds the title “manager” or “director” is normally an officer and is presumed to have the authority to sign on behalf of the organization. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The general title “authorized representative” is not considered to constitute the required averment that the person signing “is authorized to act on behalf of the assignee”.
A patent practitioner of record, i.e., a patent practitioner appointed in a power of attorney already of record, or where the submission is accompanied by a power of attorney that appoints the patent practitioner who signed the submission. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record.

A proper written consent of the assignee, in compliance with the current provisions of 37 CFR 1.172 and 3.73, is required in reply to this Office action.

Establishing Ownership
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.

A Statement under 37 CFR 3.73(c) (Form PTO/AIA /96) was filed on October 1, 2020, but that statement does not properly establish the assignee’s ownership interest in the patent for which reissue is being requested. Note that the second line of the form identifies the statement as pertaining to “Reissue of 10,566,860” filed on “October 1, 2020”, i.e., the instant reissue Application No. 17/060,885 filed on October 1, 2020. Instead, the statement must be identified as pertaining to Patent No. “10,566,860 B2” issued on “February 18, 2020”.

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

Reissue Oath/Declaration
The reissue declaration filed on October 19, 2020 is defective because it fails to specifically identify at least one error which constitutes the proper basis for reissue. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or 

In the present case, the reissue declaration identifies the error in the patent as the unnecessary inclusion of the limitation “wherein a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” in patent claim 1. This does not constitute a proper error which can serve as the basis for reissue because the omission of the identified limitation is barred by the recapture rule. See the further explanation in GROUND 3 below.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 2-7, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. With respect to claims 2, 11, 12 and 16, the added material which is not supported by the patent’s original disclosure is explained above. Claims 3-7, 14, 17 and 18 are included in the rejection because of their dependencies.

GROUND 3:  Claims 1-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The recapture rule is applied as a three-step process: 
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: Claims 1-20 of the instant reissue application are broader in scope than original patent claims 1-20 at least because the following limitations are omitted from independent reissue claims 1 and 15:
The requirement of a core member “including a resin material” (claim 1, ll. 5-6; claim 15, ll. 8-9).
The requirement that “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet” (claim 1, ll. 10-11; claim 15, ll. 14-15).
The requirement that “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” (claim 1, ll. 15-17; claim 15, ll. 19-21).

Step 2: During the original prosecution (Application No. 15/318,219), the previous examiner initially rejected claims 1-20 based upon prior art. See the Office action mailed on November 2, 2018. The applicant responded to the examiner’s rejection by canceling claims 1-20 and replacing them with new claims 21-40. See the amendment filed on February 4, 2019. New independent claims 21 and 35 each included:
The requirement of a core member “including a resin material”.
The requirement that “the second grooves and the first grooves being disposed to be misaligned in a radial direction”.
The requirement that “a radially shortest distance between the shaft and one of the second grooves is less than a radially shortest distance between the shaft and one of the first grooves”.
In the arguments filed on February 4, 2019, applicant argued that the prior art relied upon in rejecting claims 1-20 failed to include the following combination of claimed features: (a) the second grooves and the first grooves being disposed to be misaligned in a radial direction, and (b) a radially shortest distance between the shaft and one of the second grooves is less than a radially shortest distance between the shaft and one of the first grooves.

Applicant filed a request for continued examination on August 15, 2019 together with further claim amendments that amended independent claims 21 and 35 to recite:
That “a part of the core member is on the upper surface of the ring magnet”.
That “an upper surface of the core member is disposed on the upper surface of the ring magnet”.
That “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet”.
First “recesses” (instead of first “grooves”) on the ring magnet, and second “recesses” (instead of second “grooves”) on the core member.
That “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction”.
That “a shortest distance in a radial direction between the shaft and an outer end of the upper surface of the core member is greater than a shortest distance in a radial direction between the shaft and the one of the first recesses on the upper surface of the ring magnet”.
In the arguments filed on August 15, 2019, applicant argued that the prior art relied upon in rejecting claims 21-40 failed to include the following combination of claimed features: (a) a plurality of second recesses disposed on the upper surface of the core member, (b) the second recesses and the first recesses being disposed to be misaligned in a radial direction, (c) a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction, and (d) a shortest distance in a radial direction between the shaft and an outer end of the upper surface of the core member is greater than a shortest distance in a radial direction between the shaft and the one of the first recesses on the upper surface of the ring magnet.
In response to the August 15, 2019 amendment, the previous examiner issued the Notice of Allowability on October 30, 2019. The examiner’s statement of reasons for allowance cited 
The broader aspects of reissue claims 1-20 relate to subject matter surrendered in the original prosecution because:
They are broader than the versions of claims 21 and 35 filed on February 4, 2019, which constitute surrendered claims since they were replaced by the further amended versions of claims 21 and 35 filed on August 15, 2019. Specifically, they are broader than the February 4, 2019 versions of claims 21 and 35 because they fail to recite:
The requirement of a core member “including a resin material”.
The requirement that “a radially shortest distance between the shaft and one of the second grooves [or recesses] is less than a radially shortest distance between the shaft and one of the first grooves [or recesses]”.
They omit the following limitations that were added to claims 21 and 35 by the August 15, 2019 amendment in order to secure allowance:
The requirement that “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet”.
The requirement that “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction”.
They omit the following limitation that was argued for patentability in the August 15, 2019 amendment in order to secure allowance: the requirement that “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction”.

Step 3: First, the reissue claims must be compared to any claims canceled or amended during prosecution of the original application. It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art. See In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
	In this case, reissue claims 1-20 violate the recapture rule because they are broader in scope than the surrendered versions of claims 21 and 35 filed on February 4, 2019 due to the omission of:
The requirement of a core member “including a resin material”.
The requirement that “a radially shortest distance between the shaft and one of the second grooves [or recesses] is less than a radially shortest distance between the shaft and one of the first grooves [or recesses]”.
Second, it must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4
In this case, reissue claims 1-20 violate the recapture rule because they omit the following limitations that were added to the claims and/or argued for patentability in order to secure allowance:
The requirement that “the upper surface of the core member is spaced apart in the axial direction from the upper surface of the ring magnet”.
The requirement that “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction”.

For the above reasons, claims 1-20 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4: Claims 2-7, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 2, 11, 12 and 16 recite new matter. The added material which is not supported by the original disclosure is explained above. Claims 3-7, 14, 17 and 18 are included in the rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15 recite “a plurality of first recesses disposed on the upper surface of the ring magnet” (claim 1, ll. 7-8; claim 15, ll. 11-12). As shown in Fig. 4, the first recesses 215 are formed in the upper surface 212 of the ring magnet 210 and extend downwardly into the ring magnet. However, the first recesses 215 cannot be accurately characterized as being “disposed on” the upper surface 212 because the recesses 215 do not constitute structural elements that are put in place (i.e., “disposed”) so as to be in contact with and supported by (i.e., “on”) the upper surface 212. Further, according to the original disclosure, the term “on” is synonymous with the term “above”. See col. 4, ll. 32-41. However, the first recesses 215 cannot be accurately characterized as being “above” the upper surface 212 of the ring magnet 210.

Claims 1 and 15 recite “an upper surface of the core member is disposed on the upper surface of the ring magnet” (claim 1, ll. 9-10; claim 15, ll. 13-14). As shown in Figs. 5-6, the upper extension portion 222 of the core member 220 defines an upper surface that is spaced above the upper surface 212 (see Fig. 4) of the magnet 210. This upper surface of the core member 220 cannot be accurately characterized as being “disposed on” the upper surface 212 of the magnet 210. The only surface that could be said to be “disposed on” the upper surface 212 of the magnet 210 is a lower surface of the upper extension portion 222.

Claims 1 and 15 recite “a plurality of second recesses disposed on the upper surface of the core member” (claim 1, ll. 12-13; claim 15, ll. 16-17). As shown in Figs. 3 and 5, the second recesses 224 are formed in the upper surface of the upper extension portion 222 of the core member 220 and extend downwardly into the core member. However, the second recesses 224 cannot be accurately characterized as being “disposed on” the upper surface of the core member 220 because the recesses 224 do not constitute structural elements that are put in place (i.e., “disposed”) so as to be in contact with and supported by (i.e., “on”) the upper surface of the core member 220. Further, according to the original disclosure, the term “on” is synonymous with the term “above”. See col. 4, ll. 32-41. However, the second recesses 224 cannot be accurately characterized as being “above” the upper surface of the core member 220.

Claims 1 and 15 recite “a shortest distance in a radial direction between the shaft and an outer end of the upper surface of the core member is greater than a shortest distance in a radial direction between the shaft and the one of the first recesses on the upper surface of the ring magnet” (claim 1, ll. 17-20; claim 15, ll. 21-24). The term “an outer end of the upper surface of the core member” is ambiguous because, as shown in Fig. 3, the upper extension portion 222 of the core member 220 does not have an “outer end”. Rather, it has an outer circumference.

In claims 1 and 15, the term “the one of the first recesses on…” (claim 1, l. 19; claim 15, l. 23) lacks proper antecedent basis. This is due, at least in part, to the omission of the limitation “a shortest distance between the shaft and one of the second recesses is less than a shortest 

Claims 2 and 16 recite “a plurality of third recesses disposed on the upper surface of the core member” (ll. 2-3). As shown in Figs. 3 and 6, the third recesses 225 are formed in the upper surface of the upper extension portion 222 of the core member 220 and extend downwardly into the core member. However, the third recesses 225 cannot be accurately characterized as being “disposed on” the upper surface of the core member 220 because the recesses 225 do not constitute structural elements that are put in place (i.e., “disposed”) so as to be in contact with and supported by (i.e., “on”) the upper surface of the core member 220. Further, according to the original disclosure, the term “on” is synonymous with the term “above”. See col. 4, ll. 32-41. However, the third recesses 225 cannot be accurately characterized as being “above” the upper surface of the core member 220.

In claims 2 and 16, the term “the shortest distance between the shaft and the one of the first recesses in the radial direction” (claim ll. 5-6) lacks proper antecedent basis. This is due, at least in part, to the omission of the limitation “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” (claim 1, ll. 15-17; claim 15, ll. 19-21).

In claims 2 and 16, the term “the radial direction” (claim 2, ll. 5-6; claim 16, l. 6) is indefinite because it is unclear which of the previously introduced radial directions this term refers to. Note that claims 1 and 15 include three separate occurrences of “a radial direction” (claim 1, ll. 14, 16 and 18-19; claim 15, ll. 18, 21 and 22-23). Each of these terms “a radial direction” in claims 1 and 15 does not necessarily refer to the same direction.

Claims 2 and 16 recite “wherein the third recesses at least partially overlap with the first recesses in an axial direction” (ll. 7-8). The phrase “at least partially overlap” encompasses a configuration in which the third recesses fully overlap the first recesses. However, such a full overlap configuration contradicts the previous requirement of claims 2 and 16 that “a shortest distance between the shaft and one of the third recesses is less than a shortest distance between 

In claims 3 and 17, the term “the one of the second recesses” (l. 2) lacks proper antecedent basis. This is due, at least in part, to the omission of the limitation “a shortest distance between the shaft and one of the second recesses is less than a shortest distance between the shaft and one of the first recesses in the radial direction” (claim 1, ll. 15-17; claim 15, ll. 19-21).

In claims 3 and 17, the term “the radial direction” (l. 3) is indefinite for the same reasons given above with respect to the same term in claims 2 and 16.

In claim 4, it is unclear how the term “a radial direction” (l. 2) relates to the previous occurrences of “a radial direction” in claim 1 (ll. 14, 16 and 18-19).

Claim 6 recites “the third recesses are disposed in a same direction as the first recesses in a radial direction”. It is unclear what is meant by “…in a same direction…in a radial direction”. How does the “same direction” relate to the “radial direction”? Further, the third recesses 225 cannot be accurately characterized as being “disposed in a same direction as” the first recesses 215 since the third recesses 225 are spaced above the third recesses 215. See Fig. 6. In addition, it is unclear how the term “a radial direction” in claim 6 relates to the previous occurrences of “a radial direction” in claim 1 (ll. 14, 16 and 18-19). 

Claim 9 recites “ends of the protrusion portions are formed at a lower level than the upper surface of the core member in the radial direction” (ll. 2-4). However, as shown in Fig. 5, the ends of the protrusions 224a are not lower than the upper surface of the core member 220 “in the radial direction”. Rather, they are at a lower level in an axial direction.

In claim 9, the term “the radial direction” (l. 4) is indefinite for the same reasons given above with respect to the same term in claim 2.

Claim 11 recites “the upper surface of the core member partially overlaps with the first recesses in an axial direction”. As explained above, with respect to claims 1 and 15, the upper surface of the core member 220 cannot be accurately characterized as being “disposed on” the upper surface 212 of the magnet 210. Similarly, the upper surface of the core member 220 cannot be accurately defined by as an element that “partially overlaps with” the first recesses 215 in the magnet 210 since the upper surface of the core member 220 is spaced above the ring magnet 210. Further, the qualifier “in an axial direction” is not understood by the examiner as it relates to the illustrations in Figs. 3 and 6-8. There is no support in the original disclosure for any overlap (or partial overlap) of the upper portion 222 of the core member 220 “in an axial direction”.

Claim 12 recites “the shaft includes fourth recesses disposed on a surface thereof”. As shown in Fig. 6, the fixing groove/recess 232 is formed in the outer surface of the shaft 230 and extends inwardly into the shaft 230. However, the fixing groove/recess 232 cannot be accurately characterized as being “disposed on” a surface of the shaft 230 because the groove/recess 232 does not constitute a structural element that is put in place (i.e., “disposed”) so as to be in contact with and supported by (i.e., “on”) a surface of the shaft 230. Further, according to the original disclosure, the term “on” is synonymous with the term “above”. See col. 4, ll. 32-41. However, the groove/recess 232 cannot be accurately characterized as being “above” a surface of the shaft 230.

In claim 18, the term “the radial direction” (l. 2) is indefinite for the same reasons given above with respect to the same term in claim 16.

In claim 20, the term “the axial direction” (l. 4) lacks proper antecedent basis.

Claims 5, 7, 8, 10, 13, 14 and 19 are included in this rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Aso et al. ‘747”
US Publication No. 2016/0233747 A1

“Aso et al. ‘787”
US Publication No. 2015/0033787 A1

“Bernreuther et al.”
US Publication No. 2003/0168925 A1

“Horng et al.”
US Publication No. 2010/0066189 A1

“JP ‘970”
JP Publication No. H01-64970 U (with translation)

“Kodani et al.”
US Publication No. 2013/0069469 A1

“Kojima et al.”
US Publication No. 2001/0048261 A1

“Nakagawa et al.”
JP Publication No. 2001-298887 A (with translation1)

“Onda”
US Patent No. 4,206,379

“Urabe et al.”
US Publication No. 2015/0159656 A1

“Yamamoto et al. ‘390”
JP Publication No. 2005-102390 A (with translation)

“Yamamoto et al. ‘482”
US Publication No. 2013/0285482 A1

“Yamamoto et al. ‘509”
JP Publication No. 2011-239509 A (with translation)

“Yinshu et al.”
CN Publication No. 201118294 Y (with translation)

“Zhejiang et al.”
CN Publication No. 103580317 A (with translation2)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claims 1, 10, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Yamamoto et al. ‘482. Alternatively, claims 1, 10, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as obvious over Yamamoto et al. ‘482.
With respect to claims 1 and 15, Yamamoto et al. ‘482 discloses a rotor assembly 100 comprising: 
A two-part ring magnet 3 consisting of an annular resin magnet 5 surrounding a resin yoke 4. See Figs. 1-2 and 15A-18; ¶¶ 0096-0097, 0100-0103, 0106-0108, 0128-0131.
A shaft 1 inserted into a first central hole (see Figs. 1-5, 15A-17 and 37-41) of the resin yoke 4 of the ring magnet 3. See Figs. 37-41; ¶¶ 0097, 0123, 0167, 0233, 0236, 0239-0245.
A plurality of first recesses 6 and a plurality of third recesses 7 formed in a first surface of the resin yoke 4 of the ring magnet 3. See Figs. 2, 5-6B, 8, 11-15B and 17; ¶¶ 0100, 0109-0116, 0121-0123, 0128, 0132. While not numbered, the first recesses 6 and third recesses 7 are also illustrated on the left side of the ring magnet 3 in Fig. 1.
An injection molded resin core member 17 disposed between the shaft 1 and the ring magnet 3, with a first end portion of the core member 17 disposed on the first surface (i.e., the surface formed with the first and third recesses 6, 7) of the ring magnet 3. See Figs. 1-5; ¶¶ 0096-0099, 0167, 0234-0238.
A plurality of second recesses 7 (aligned with and overlapping the third recesses 7 in the ring magnet 3 and labeled with the same reference number in the figures) formed in a first surface of the core member 17. See Figs. 2 and 5; ¶¶ 0121-0123, 0134-0135, 0234-0236, 0238. While not numbered, the second recesses 7 are also illustrated on the left side of the core member 17 in Fig. 1.
The second recesses 7 and the first recesses 6 are disposed to be misaligned in a radial direction. See Fig. 2; ¶ 0121. Also, Figs. 6A, 8, 11, 12 and 15A illustrate the resin yoke 4 of the ring magnet 3 having its first recesses 6 misaligned radially with its third recesses 7 (which third recesses 7 are aligned with and overlapped by the second recesses 7 of the core member 17).
Further, Figs. 1 and 2 illustrate the first recesses 6 of the ring magnet 3 as being positioned radially inward with respect to an outer circumferential edge of the first end portion of the core member 17. Thus, a shortest distance in a radial direction between the shaft 1 and the outer circumferential edge of the first end portion of the core member 17 is greater than a shortest distance in a radial direction between the shaft 1 and the first recesses 6.


[AltContent: textbox (second and third recesses 7)][AltContent: textbox (first recesses 6)][AltContent: textbox (first “upper” surface of first “upper” end portion of core member 17)][AltContent: textbox (outer circumferential edge of core member 17)][AltContent: textbox (first “upper” surface of magnet 3)]
    PNG
    media_image2.png
    470
    411
    media_image2.png
    Greyscale

With respect to claims 1 and 15, the designation “upper” is considered to be arbitrary since the rotor assembly 100, and the motor of which it is a part, can be oriented in any direction when in use. Further, Fig. 11 of Yamamoto et al. ‘509 shows the resin yoke 4 of the ring magnet 3 oriented such that the first surface (in which the recesses 6 are formed) constitutes an “upper” surface. Also, Fig. 15A shows a top view of the ring magnet 3 such that the first surface constitutes an “upper” surface. Likewise, the first end portion of the core member 17 can be considered to constitute an “upper” end portion that (a) is disposed on the “upper” surface of the 
	In an alternative interpretation, Yamamoto et al. ‘509 is considered to fail to teach that the ring magnet 3 and the core member 17 are oriented such that the first surfaces thereof constitute “upper” surfaces. However, the skill artisan would appreciate that the rotor assembly 100, and the motor of which it is a part, can be oriented in either an up-down direction (i.e., vertically) or a side-to-side direction (i.e., horizontally) when in use. The particular orientation is selected to suit the needs of a specific application. Thus, selecting a vertical orientation, in which the ring magnet 3 and the core member 17 are oriented such that the first surfaces thereof constitute “upper” surfaces, is considered to be an obvious matter of design choice that is well within the level of ordinary skill in the art.
	With respect to claims 10 and 11, Figs. 1 and 2 show that the first “upper” surface of the core member 17 overlaps with the first recesses 6 in an axial direction, i.e., the first recesses 6 are covered by the first “upper” end portion of the core member 17.
With respect to claim 13, Fig. 1 shows that a length of the core member 17 in an axial direction (see the dashed center line in Fig. 1) is greater than a length of the ring magnet 3 in the axial direction.
With respect to claims 14 and 19, Figs. 12-15B and 17 show that the first recesses 6 include a bottom surface and a side surface extending from the bottom surface to the first “upper” surface of the ring magnet 3.
With respect to claim 15, the rotor assembly 100 is part of a motor 400 that also includes a stator 350. See Figs. 37-44; ¶¶ 0239, 0243, 0248-0252.

GROUND 7:  Claims 1, 2, 5-7, 10, 11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Aso et al. ‘787. Alternatively, claims 1, 2, 5-7, 10, 11, 13-16 and 19 are rejected under 35 U.S.C. 103 as obvious over Aso et al. ‘787.
With respect to claims 1 and 15, Aso et al. ‘787 discloses a rotor assembly 60a comprising: 
A ring magnet 68. See Figs. 9-11 and 13-19; ¶¶ 0079, 0088-0089.
A shaft 70 inserted into a first central hole (see Figs. 7 and 13-17) of the ring magnet 68. See Figs. 6-7; ¶¶ 0080, 0085, 0090.
A plurality of “first” recesses 68b and a plurality of alternative “first” recesses 68g formed in a first end surface of the ring magnet 68 and extending axially into/along the ring magnet 68. See Figs. 13-17; ¶¶ 0096, 0101-0103, 0114, 0119-0121, 0124. While not numbered, the “first” recesses 68b are also illustrated in Figs. 9, 11 and 19 as being filled with the resin of the resin core member 67 (discussed below), and the alternative “first” recesses 69g are illustrated in Figs. 9, 11, 18 and 19 as being filled with the resin. See ¶¶ 0102, 0119-0121.
An injection molded resin core member 67 disposed between the shaft 70 and the ring magnet 68, with a first end portion of the core member 67 disposed on the first end surface (i.e., the surface formed with the first recesses 68b) of the ring magnet 68. See Figs. 7, 9-11, 18 and 19; ¶¶ 0079, 0088, 0091 (and the heading that precedes it), 0102, 0119, 0124.
A plurality of “second” recesses 67d and a plurality of alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 surrounding/receiving projections 68e3 of the ring magnet 68) formed in a first end surface of the core member 67. See Figs. 9, 11 and 19; ¶¶ 0094, 0101-0102, 0104, 0113, 0119, 0122, 0124. 
The alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 surrounding/receiving projections 68e of the ring magnet 68) are all misaligned in a radial direction with the both the “first” recesses 68b and the alternative “first” recesses 68g. See Figs. 11 and 19 (showing the alternative “second” recesses around the projections 68e) with Figs. 11, 17 and 19 (showing the projections 68e offset from both the “first” recesses 68b and the alternative “first” recesses 68g) and with Figs. 13-19 (which show the “first” recesses 68b and alternative “first” recesses 68g). See also ¶¶ 0094, 0096, 0103-0105, 0114, 0120-0121, 0125.
The “second” recesses 67d (being four in number) are misaligned in a radial direction with four of the “first” recesses 68b (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 13, 15 and 17 (showing the eight recesses 68b). See also ¶¶ 0094, 0096, 0114. In addition, the “second” 
The “first” recesses 68b of the ring magnet 68 are positioned radially inward with respect to outer circumferential edges of the ring magnet 68 and the core member 67. See Figs. 13, 15, 17 and 19. Further, the alternative “first” recesses 68g extend inward relative to the outer circumferential edges of the ring magnet 68 and the core member 67. See Figs. 11 and 14-19. Thus, a shortest distance in a radial direction between the shaft 70 and the outer circumferential edge of the first end portion of the core member 67 is greater than a shortest distance in a radial direction between the shaft 70 and either the “first” recesses 68b or the alternative “first” recesses 68g.
 In addition, since the core member 67 covers the inner periphery of the ring magnet 68, the “second” recesses 67d are positioned radially inward with respect to the “first” recesses 68b. See Figs. 9, 11, 15, 17 and 19. Further, the alternative “second” recesses (unnumbered but shown in Figs. 11 and 19 around projections 68e of the ring magnet 68) are positioned radially inward with respect to the alternative “first” recesses 68g. See Figs. 11, 15, 17 and 19.
With respect to claims 1 and 15, the designation “upper” is considered to be arbitrary since the rotor assembly 60a, and the motor of which it is a part, can be oriented in any direction when in use. Further, Fig. 11 shows a top view of the rotor assembly 60a and Fig. 15 shows a top view of the ring magnet 68 such that the first end surface of the core member 67 and the first end surface of the ring magnet 68 constitute “upper” surfaces. Given this interpretation, Aso et al. ‘787 is considered to anticipate the rejected claims.
	In an alternative interpretation, Aso et al. ‘787 is considered to fail to teach that the ring magnet 68 and the core member 67 are oriented such that the first end surfaces thereof constitute “upper” surfaces. However, the skill artisan would appreciate that the rotor assembly 60a, and the motor of which it is a part, can be oriented in either an up-down direction (i.e., vertically) or a side-to-side direction (i.e., horizontally) when in use. The particular orientation is selected to suit the needs of a specific application. Thus, selecting a vertical orientation, in which the ring magnet 68 and the core member 67 are oriented such that the first end surfaces thereof constitute 
	With respect to claims 2 and 16, the recesses 67d constitute “third” recesses formed in the first end (“upper”) surface of the core member 67, with the unnumbered recesses shown in Figs. 11 and 19 (around the projections 68e of the ring magnet 68) constituting “second” recesses. Since the core member 67 covers the inner periphery of the ring magnet 68, the “third” recesses 67d are positioned radially inward with respect to the “first” recesses 68b. See Figs. 9, 11, 15, 17 and 19. Thus, a shortest distance between the shaft 70 and the “third” recesses 67d is less than a shortest distance between the shaft 70 and the “first” recesses 68b. Further, since the core member 67 covers the inner periphery of the ring magnet 68, and since the recesses 67d and 68b are tapered (see Figs. 9, 11, 13, 15, 17 and 19; ¶¶ 0094, 0096), the “third” recesses 67d at least partially overlap the “first” recesses 68b in an axial direction.
	With respect to claim 5, the “second” recesses (i.e., the unnumbered recesses shown in Figs. 11 and 19 around the projections 68e of the ring magnet 68) are disposed on a same circumference about the shaft 70. See Figs. 11 and 19 (showing the unnumbered “second” recesses) with Figs. 15 and 17 (showing the projections 68e). Further, the plurality of “third” recesses 67d are disposed on a same circumference about the shaft 70. See Figs. 11 and 19.
With respect to claim 6, the “third” recesses 67d (being four in number) are aligned in a radial direction with four of the “first” recesses 68b (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 13, 15 and 17 (showing the eight recesses 68b). See also ¶¶ 0094, 0096, 0114. In addition, the “third” recesses 67d (being four in number) are aligned in a radial direction with four of the alternative “first” recesses 68g (being eight in number). See Figs. 11 and 19 (showing the four recesses 67d) with Figs. 15-17 and 19 (showing the eight recesses 68g). See also ¶¶ 0094, 0103, 0120-0122. 
With respect to claim 7, as explained above, the “first” recesses 68b are misaligned radially with the nnumbered “second” recesses (shown in Figs. 11 and 19 around the projections 68e), and four of the “first” recesses 68b are aligned with respective ones of the “second” recesses 67d. Thus, an angle between a center of one of the “first” recesses 68b and a center of one of the unnumbered “second” recesses (shown in Figs. 11 and 19 around the projections 68e) in a circumferential direction with respect to the shaft 70 is greater than a similar angle between 
With respect to claims 10 and 11, since the core member 67 covers the inner periphery of the ring magnet 68, and since the recesses 67d and 68b are tapered (see Figs. 9, 11, 13, 15, 17 and 19; ¶¶ 0094, 0096), the core member 67 covers the “first” recesses 68b, and the first end (“upper”) surface of the core member 67 at least partially overlaps with the “first” recesses 68b.
With respect to claim 13, Fig. 9 shows that a length of the core member 67 in an axial direction (a vertical direction in Fig. 9) is greater than a length of the ring magnet 68 in the axial direction.
With respect to claims 14 and 19, Figs. 13, 15 and 17 show that the “first” recesses 68b include a bottom surface and a side surface extending from the bottom surface to the first end (“upper”) surface of the ring magnet 68.
With respect to claim 15, the rotor assembly 60a is part of a motor 400 that also includes a stator assembly 49 having a stator 47. See Figs. 2; ¶¶ 0049-0052, 0059-0060.

GROUND 8:  Claim 8 is rejected under 35 U.S.C. 103 as obvious over (a) Yamamoto et al. ‘482 (GROUND 6) in view of Yamamoto et al. ‘509, or (b) Aso et al. ‘787 (GROUND 7) in view of Yamamoto et al. ‘509.
See GROUND 6 for a detailed discussion of Yamamoto et al. ‘482.
See GROUND 7 for a detailed discussion of Aso et al. ‘787.
Yamamoto et al. ‘482 and Aso et al. ‘787 fail to teach that the resin core member is made of polyphenylene sulfide (PPS) or polyamide 9T (PA9T).
Yamamoto et al. ‘509 teaches a rotor assembly 20 having an injection molded resin core member 24. See Figs. 1 and 6-8; ¶¶ 0012, 0015, 0020-0021, 0023. The core member 24 is made of PPS. See ¶¶ 0024, 0059.
From this teaching of Yamamoto et al. ‘509, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto et al. ‘482 or Aso et al. ‘787 by making the resin core member from PPS because this material has been demonstrated to provide the necessary properties for use in the core member of a rotor. The selection of a conventional material is generally recognized to be within the level of ordinary skill in the art.

GROUND 9:  Claim 12 is rejected under 35 U.S.C. 103 as obvious over (a) Yamamoto et al. ‘482 (GROUND 6) in view of Horng et al., or (b) Aso et al. ‘787 (GROUND 7) in view of Horng et al.
See GROUND 6 for a detailed discussion of Yamamoto et al. ‘482.
See GROUND 7 for a detailed discussion of Aso et al. ‘787.
Yamamoto et al. ‘482 and Aso et al. ‘787 fail to teach a recess(es) formed in a surface of the shaft that is coupled to the core member.
In the embodiment of Fig. 11, Horng et al. teaches a rotor assembly 4 including an injection molded resin core member 21 positioned between and securing a ring magnet 22 to a shaft 10c, with the shaft 10c including a positioning portion 14 formed in its outer surface for facilitating a stronger coupling between the shaft 10c and the core member 21. See Fig. 11; ¶ 0031. As shown in Figs. 9-10, the positioning portion 13 (Figs. 9-10), 14 (Fig. 11) can be in the form of recesses 131 formed in the outer surface of the shaft 10b (Figs. 9-10), 10c (Fig. 11). See ¶ 0030. 
From this teaching of Horng et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto et al. ‘482 or Aso et al. ‘787 by forming recesses in a surface of the shaft in order to form a stronger coupling between the shaft and the core member.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) because it fails to provide proper antecedent basis for claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for:
The claimed “first recesses” (claim 1, l. 7; claim 15, l. 11), “second recesses” (claim 1, l. 12; claim 15, l. 16), “third recesses” (claims 2 and 16, l. 2), and “fourth recesses” (claim 12, l. 1). 
Third recesses that “at least partially overlap” first recesses “in an axial direction” (claims 2 and 16, ll. 7-8).
First recesses that “include a bottom surface and a side surface extending from the bottom surface to the upper surface of the ring magnet” (claims 14 and 19). 


The specification is objected to because:
At col. 3, l. 37, “A-A” should read “5-5” or “V-V” in order to comply with 37 CFR 1.84(h)(3).
At col. 3, l. 39, “B-B” should read “6-6” or “VI-VI” in order to comply with 37 CFR 1.84(h)(3).
At col. 5, ll. 22-25, “a control unit 5 configured to control the clutch actuator 1 and the gear shifting actuator 4 by receiving all information of a vehicle, such as a vehicle speed, and a gear shifting command” is inconsistent with the illustration in Fig. 2. Note that, in Fig. 2, the control unit 5 is only illustrated as being connected to the clutch actuators 1, 1. There is no connection shown between the control unit 5 and the gear shifting actuator 4. Further, the control unit 5 is not shown as receiving inputs such as vehicle speed, and a gear shifting command.
At col. 5, l. 22 and l. 27, the singular term “the clutch actuator 1” is inconsistent with the previous description of a DCT as having a set of two clutches (see col. 5, ll. 1-7 and 15-16) controlled by respective clutch actuators 1 (see col. 5, ll. 18-19; Fig. 2).
At col. 5, l. 26, “the DCT is connected to the motor…” is confusing and inconsistent because it uses the singular term “the motor” whereas the previous description defines a DCT as having a pair of motors (see col. 4, ll. 61-63; col. 5, ll. 7-10). Further, it is unclear whether the term “the motor” (col. 5, l. 26) refers to the pair of motors of the DCT or to some other motor.
At col. 5, ll. 26-28, “the DCT…transmits power to each transmission” is inconsistent and confusing. The “DCT” is a dual-clutch transmission (see col. 4, l. 48). If the DCT is the transmission, how can it be described as transmitting power to each transmission?
At col. 5, l. 31, the use of the singular term “the motor” in reference to the DCT (col. 5, l. 29) is inconsistent and unclear for the reasons given above.
At col. 5, ll. 44, 46 and 50, “second grooves” fails to accurately describe element 224 shown in Figs. 3 and 5. By definition, a “groove” is a long, narrow cut or 
At col. 5, ll. 45, 53, 54, 57 and 59, “third grooves” fails to accurately describe element 225 shown in Figs. 3 and 6. By definition, a “groove” is a long, narrow cut or depression. This does not accurately characterize element 225, which is shown as being generally cylindrical.
At col. 5, l. 56, “first grooves” should read “first grooves 215 (Fig. 4)”.
At col. 6, ll. 28-29, “The first grooves 215 may be formed to be wider in an axial direction” is not accurate or complete. What are the first grooves “wider” than? How are they “wider in an axial direction”?
At col. 6, l. 38, “A-A” should read “5-5” or “V-V” in order to comply with 37 CFR 1.84(h)(3).
At col. 6, l. 39, “B-B” should read “6-6” or “VI-VI” in order to comply with 37 CFR 1.84(h)(3).
At col. 6, ll. 43-45, “extension portions 222 and 223 that…cover an upper surface and a lower surface of the ring magnet 210” is not completely accurate. As shown in Figs. 3 and 5-6, the extension portions 222, 223 only partially cover the upper and lower surfaces 212, 213 (see Fig. 4) of the magnet 210.
At col. 6, l. 57, “covering the upper surface” is not completely accurate for the reasons given above.
At col. 6, ll. 58-59, “covering the lower surface” is not completely accurate for the reasons given above.
At col. 7, ll. 20 and 22, the singular term “the first groove 215” is inconsistent with the earlier description of a plurality of first grooves 215.
At col. 7, ll. 26-27, 29, 41, 46, 48 and 53, “third grooves” fails to accurately describe element 225 for the reasons given above.
At col. 7, ll. 28-29, “fourth grooves” fails to accurately describe element 225a shown in Fig. 6. See the explanation above with respect to corresponding element 225. 
At col. 7, ll. 20 and 22, the singular term “the first groove 215” is inconsistent with the earlier description of a plurality of first grooves 215.
At col. 7, l. 46, “the third” should read “two of the third” for accuracy.
At col. 7, l. 48, “the first” should read “two of the first” for accuracy.
At col. 7, ll. 57-60, “the first imaginary circle C1 may have the same diameter as that of the insertion hole of the ring magnet and a diameter greater than that of the insertion hole” contradicts itself by first stating the diameter is the same and then stating that the diameter is greater. Further, the “same diameter” description is inaccurate since the diameter of the imaginary circle C1 has to be greater than the diameter of the insertion hole of the ring magnet. See Fig. 7. Otherwise, the grooves 215 would have to exist in the empty space of the insertion hole, which is impossible.
At col. 8, l. 3, “cover the one surface and the other surface” is not completely accurate for the reasons given above.
At col. 8, l. 5, the singular term “the first groove 215” is inconsistent with the earlier description of a plurality of first grooves 215.
At col. 8, ll. 15, 18, 28, 33, 35, 36-37, 38, 61 and 65, “second grooves” or “second groove” fails to accurately describe element 224 for the reasons given above.
At col. 8, ll. 32, 37, 39, 49, 60, 62 and 64, “third grooves” or “third groove” fails to accurately describe element 225 for the reasons given above.
At col. 8, ll. 37 and 39, the singular term “the third groove 225” should read “one of the third grooves 225”.
At col. 9, l. 5, “(N·mm)” is inconsistent with  “(N·m)” at col. 9, ll. 11 and 12.
At col. 9, ll. 17-18, “cover the upper surface and the lower surface” is not completely accurate for the reasons given above.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Therefore, the configuration in which “the upper surface of 

The drawings are objected to because:
Fig. 2 contains unlabeled black boxes. When black boxes are used, they must be labeled with descriptive text. Empty black boxes could represent anything and, therefore, fail to provide a meaningful illustration of the structure represented thereby. Thus, Fig. 2 lacks sufficient detail necessary for an understanding thereof.
In Fig. 3, section line labels “A” should read “5” or “V” in order to comply with 37 CFR 1.84(h)(3).
In Fig. 3, section line labels “B” should read “6” or “VI” in order to comply with 37 CFR 1.84(h)(3).
In Fig. 9, the title “Boxplot of Before, After” is not sufficiently descriptive. It is unclear what data or relationship is represented by the boxplot.
In Fig. 9, the ordinate label “Data” is not sufficiently descriptive. It is unclear what data or variable is represented by the ordinate. Based on the written description, it appears that the ordinate should be labeled “Torque (N·m)”. See col. 9, ll. 5 and 10-12
In Fig. 9, the abscissa labels “Before” and “After” are not sufficiently descriptive. It is unclear what data or variables are represented by the abscissa. Based on the written description, it appears that the abscissa should be labeled “Prior Art” and “Invention”. See col. 9, ll. 5-9.
In Fig. 10, the ordinate label “Data” is not sufficiently descriptive. It is unclear what data or variable is represented by the ordinate. Based on the written description, it appears that the ordinate should be labeled “Inner Pressure of Ring Magnet”. See col. 9, ll. 42-43.

The objection to the drawings will not be held in abeyance.


Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

Aso et al. ‘747, Urabe et al., Yamamoto et al. ‘390 and Zhejiang et al. teach rotors having both core members and ring magnets formed with apertures, grooves or recesses.

Bernreuther et al., Kodani et al., and Yinshu et al. teach rotors having ring magnets formed with grooves or recesses.

Kojima et al., Nakagawa et al., Onda, and JP ‘970 teach rotors having a core member formed with apertures or recesses.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A translation was included with the Information Disclosure Statement (IDS) filed on October 1, 2020.
        2 A translation was included with the IDS filed on October 1, 2020 but lacking paragraph numbers. The examiner has provided another translation including paragraph numbers, which will be cited by the examiner.
        3 In Fig. 11, the projections 68e are mislabeled by reference number 68a-1. This is clear from a comparison of Fig. 11 with Figs. 13, 15 and 17 (which properly label the projections 68e).
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.